03/05/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0118


                                        DA 20-0118
                                                                             FILED
 STATE OF MONTANA,                                                          MAR 0 5 2021
                                                                         Bowen Greenwood
             Plaintiff and Appellee,                                   Clerk of Supreme Court
                                                                          State of Montana


       v.                                                            ORDER

 TERENCE R. PASSMORE,

             Defendant and Appellant.



       Appellant has filed a motion for a 90-day extension of time to file his reply brief in
the referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
June 7, 2021, within which to file his reply brief.
       No further extensions will be granted.
       DATED this 5 —day of March, 2021.
                                                  For the Court,




                                                                Chief Justice